402 Pa. 61 (1960)
White
v.
Young, Appellant.
Supreme Court of Pennsylvania.
Argued September 26, 1960.
December 15, 1960.
Before JONES, C.J., BELL, MUSMANNO, JONES, COHEN, BOK and EAGEN, JJ.
*62 Francis A. Barry, with him Edward S. Martin, David M. Harrison, and Harrison & Louik, for appellant.
Adolph L. Zeman, with him Robert L. Zeman, and Zeman & Zeman, for appellee.
OPINION PER CURIAM, December 15, 1960:
The order of the court of common pleas, dismissing the defendant's objection to equity's jurisdiction of the subject matter on the ground that there is a complete and adequate remedy at law, did not raise a question of jurisdiction appealable under the Act of March 5, 1925, P.L. 23, 12 PS § 672 et seq. See Korona v. Bensalem Township, 385 Pa. 283, 284, 122 A. 2d 688. The appeal should therefore have been dismissed.
The order of the Superior Court is vacated and the appeal from the court of common pleas dismissed at appellant's costs.